Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 9-15 objected to because of the following informalities:  
References to the drawings should be removed. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4-10 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerla et al. US 2003/0149785.
Claims 1 and 9:
	Gerla et al. discloses an electronic device 100 for dynamically controlling a Transmission Control Protocol (TCP) congestion window, comprising: a processor 120; a memory 130; and a congestion controller 110, operably coupled to the processor 120 and the memory 130 (Gerla et al.; Fig. 5; [0058]), and a method for dynamically controlling a Transmission Control Protocol (TCP) congestion window, comprising: 
estimating (104-114; Gerla et al.; Fig. 1; [0027]-[0032]), by an electronic device 100, a real time available bandwidth for an available network; 

modifying (120 starting a procedure herein termed "faster recovery"; Gerla et al.; Fig. 1; [0027]-[0032], set the cwin value, and the ssthresh value; [0024]), by the electronic device 100, a congestion window based on the derived dynamic congestion window control factor.
Claims 2 and 10:
	Gerla et al. discloses estimating the real time available bandwidth comprises: determining traffic associated with the available network; applying a Continuous to Discrete (c2d) time variant filter based on the traffic (104-110; Gerla et al.; Fig. 1; [0027]-[0032]); extracting a plurality of characteristics associated with the available network based on the c2d time variant filter, wherein the characteristics comprises at least one of a traffic intensity, a link capacity (end-to-end bandwidth; Gerla et al.; [0036]-[0037]; Fig. 3; Fig. 4), a packet sending rate to derive the real time available bandwidth; and estimating the real time available bandwidth based on the plurality of network characteristics (114; Gerla et al.; Fig. 1; Fig. 3; Fig. 4; [0027]-[0032]; [0036]-[0037]).
Claims 4 and 12:
Gerla et al. discloses deriving the dynamic congestion window control factor from the estimated real time available bandwidth comprises: estimating at least one of a size of a file to be uploaded, a quality of service, network conditions, and a priority based dynamic adaptation; identifying actual packet loss from a spurious packet loss based on 
Claims 5 and 13:
Gerla et al. discloses modifying the congestion window based on the derived dynamic congestion window control factor comprises increasing the congestion window or decreasing the congestion window (Gerla et al.; Fig. 1; [0027]-[0032], set the cwin value, and the ssthresh value; [0024]; If the threshold indicates that the rate of increase of cwin should be high, a TCP source can increase its sending rate at a high rate possibly inducing congestion. Thus setting ssthresh properly is desired for proper congestion avoidance; [0006]).
Claims 6 and 14: 
Claims 6 and 14 are rejected over the same rational as the claims 5 and 13 above because the language “increasing the congestion window” is an optional language within the claims 5 and 13.
Claims 7, 8 and 15:  
.
Allowable Subject Matter
Claims 3 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416